               Case 1:19-cv-06559-VSB Document 45
                                               43 Filed 06/26/20
                                                        06/03/20 Page 1 of 6




June 3, 2020                                                                              6/26/2020
                                                                         In light of Plaintiffs’ assertion concerning the meet and
                                                                         confer process, the parties are directed to meet and confer
                                                                         further regarding the alleged discovery deficiencies. The
BY E-FILE
                                                                         parties are further ordered to submit a proposed protective
Honorable Vernon S. Broderick                                            order, and to specify any objections they have to the
U.S. District Judge                                                      proposed protective order. In accordance with Rule 3 of
Thurgood Marshall United States Courthouse                               my Individual Rules and Practices in Civil Cases, the
40 Foley Square                                                          parties may submit a joint letter seeking court intervention
New York, NY 10007                                                       if they cannot come to an agreement after further
                                                                         discussions.
Re:     Cotiviti Holdings, Inc. et al. v. McDonald et al.
        Request for Pre-Motion Conference Regarding Discovery Deficiencies

Judge Broderick:

The Parties collectively write to request a Pre-Motion Conference regarding alleged deficiencies in
Plaintiffs’ responses to Defendants’ discovery requests. Defendants first raised alleged deficiencies with
Plaintiffs’ responses to Defendants’ interrogatories on April 14, 2020. The Parties have met and
conferred regarding these deficiencies on multiple occasions, most recently on May 28, 2020 and, having
failed to resolve these disputes, decided to raise these issues with your Honor.

Defendants’ Position1

This is a trade secret misappropriate case, yet Plaintiffs have refused to disclose which of its alleged
amorphous trade secrets each individual defendant: (1) had access to while at Plaintiffs; (2) which they
misappropriated and (3) how each defendant misappropriated each specific trade secret. (Ex. A, at
Interrogatory Nos. 1-3.)

In response to Interrogatory No. 1, Plaintiffs provided a nearly verbatim answer for each individual
Defendant despite the fact that each Defendant held a completely different role at Plaintiffs. The
responses provides no details as to the actual trade secrets to which Defendants had access, instead
opting to merely provide a high level discussion of Plaintiffs’ “audit concepts” without any explanation of

1 Defendants have provided Plaintiffs with ample time to fully respond to their discovery requests. Defendants
served their discovery requests on February 25, 2020 and, after numerous requests for extensions, Plaintiffs finally
served their bare-bones responses on April 10, 2020. On April 14, 2020, Defendants’ counsel informed Plaintiffs’
counsel that their interrogatory responses “suffer from a number of glaring deficiencies.” The Parties first met and
conferred about these deficiencies on April 17, 2020, during which Defendants’ counsel stated that, at the very
least, Plaintiffs needed to identify which audit concepts each Defendant had access to and when they accessed
said audit concept. Alternatively, Defendants’ counsel stated that Plaintiffs could produce the actual audit concepts
they believe each Defendant may have had access to and evidence of their access. Plaintiffs’ counsel protested,
explaining that it would likely be an impossible task for them to describe the trade secrets, but said they would look
into it. Since the April 17, 2020 call, Plaintiffs have made no effort to supplement their discovery responses.
Plaintiffs’ claims that they cannot identify the trade secrets at issue is unacceptable. Prior to filing a lawsuit alleging
misappropriation of trade secrets, counsel for Plaintiffs had a duty to ensure that there was a good-faith basis to
support their clients’ claims. FED R. CIV. P. 11(b). Inherent in this analysis is understanding the specific trade
secrets that were allegedly misappropriated by each Defendant. Plaintiffs clearly failed to undertake this analysis
and must do so now.
             CaseS.
Honorable Vernon 1:19-cv-06559-VSB
                    Broderick      Document 45
                                            43 Filed 06/26/20
                                                     06/03/20 Page 2 of 6
June 3, 2020
Page 2


which “audit concepts” each Defendant had access to. (Id.) In response to Interrogatory No. 2, Plaintiffs
merely referred Defendants to their response to Interrogatory No. 1, which provides none of the
information requested in Interrogatory No. 2. (Id.) In response to Interrogatory No. 3, Plaintiffs referred
Defendants to their responses to Interrogatory 2, which, again, provides none of the information
requested in Interrogatory No. 3. (Id.) Plaintiffs non-answer approach leaves Defendants unable to
determine: (a) what those trade secrets are; (b) whether and to what extent each Defendant had access
to those trade secrets during their employment with Plaintiffs; (c) the basis for Plaintiffs’ claims that each
Defendant misappropriated Plaintiffs’ trade secrets and how they did so; and/or (d) how each Defendant
is relying upon these trade secrets in their role with DHP. These questions form the bedrock of Plaintiffs’
trade secret claims against Defendants. Indeed, should Plaintiffs be permitted to proceed with their
claims without further identification of their amorphous and unidentified trade secrets, every employee of
Plaintiffs who leaves to work for a competitor would be subject to a lawsuit for stealing the same alleged
trade secrets as the Defendants are summarily accused of misappropriating in this matter.

Nearly a year into this litigation, Plaintiffs inability to provide any substantive response to these
interrogatories only further demonstrates why this Court should dismiss Plaintiffs’ Complaint (as
requested in Defendants’ pending Motion to Dismiss).2 Regardless of whether this Court is willing to do
so, discovery should not proceed any further, and Defendants should not be required to continue incurring
litigation costs, until Plaintiffs specifically identify the trade secrets they contend that each Defendant had
access to and misappropriated, and the basis for that contention.

In addition to the above deficiencies, Plaintiffs’ interrogatory responses suffer from the following additional
deficiencies:

       •        Interrogatory No. 4: Plaintiffs responded only to subpart (i) of this interrogatory and failed
to respond to subparts (ii)-(v), which are critical inquiries required to evaluate Plaintiffs’ trade secret
claims. Plaintiffs must respond to this Interrogatory in full.

        •     Interrogatory No. 6: Plaintiffs failed to provide information as to how Defendants’ current
roles at DHP will cause them irreparable harm, instead opting to merely describe each Defendants’ role
when they worked for Plaintiffs. (Id.) Plaintiffs must provide a complete response to the actual question
posed.

         •      Interrogatory No. 7: Plaintiffs objected to this interrogatory, which seeks information about
the damages they have suffered, claiming that “the amount of extent of the harm that Defendants have
inflicted upon Plaintiff is to be determined through discovery and trial.” (Id.) This is unacceptable.
Plaintiffs must identify the harm they claim to have suffered to date or acknowledge that they currently
have no knowledge or evidence of any harm.

        •       Interrogatory No. 8: In response to this interrogatory, Plaintiffs state that they “offer,
among other things, coordination of benefits, data mining, payment accuracy audits, and risk adjustments
solutions to their clients.” (Id.) This is non-responsive. If Plaintiffs do not offer payment integrity solutions
to customers, they need to affirmatively say so.



2 This is only further amplified by revelations during the meet and confer process. During this process it became
evident that Plaintiffs still do not even know what each Defendant does for their current employer. This not only
demonstrates that Plaintiffs’ have no good faith basis to support their breach of contract claim, but also that they
cannot possibly have a good faith basis to believe that Defendants’ roles with their current employer are so similar
that they must inevitably rely upon Plaintiffs’ trade secrets in performing those roles.
             CaseS.
Honorable Vernon 1:19-cv-06559-VSB
                    Broderick      Document 45
                                            43 Filed 06/26/20
                                                     06/03/20 Page 3 of 6
June 3, 2020
Page 3


On May 28, 2020, Plaintiffs took the position – for the first time – that they would not supplement their
responses to any of the above interrogatories because they allegedly exceed the scope of Local Rule
33.3. Plaintiffs fail to recognize that Local Rule 33.3 permits substantive interrogatories where “they are
a more practical method of obtaining the information sought than a request for production or a deposition.”
Here, it is more practical for Plaintiffs to respond to these interrogatories than to force Defendants to
address these issues through depositions and document productions. Indeed, it would be unduly
burdensome and arduous for Defendants to use their limited deposition time exploring basic information
about the identity and scope of the trade secret they are alleged to have misappropriated. Responding
to these interrogatories will allow the Parties to streamline and focus the depositions on the relevant
subject matter of this case.3

Regarding the Parties’ protective order, Plaintiffs take issue with Defendants’ position that the named
Defendants must have access to documents designated as Attorneys’ Eyes Only under the protective
order; namely, Plaintiffs’ alleged trade secrets. (Ex. B.) It is imperative that defense counsel is able to
share and discuss Plaintiffs alleged trade secrets with Defendants to adequately defend against Plaintiffs’
claims. Thus, Defendants’ request that this Court order that Defendants be permitted to review
documents designated as Attorneys’ Eyes Only under the protective order.

For the above reasons, Defendants request a pre-motion conference with this Court to discuss
Defendants’ desire to file a Motion to Compel full and complete responses to Defendants’ discovery
requests, to file a Motion for Protective Order to stay discovery pending Plaintiffs’ specific identification
of the trade secrets at issue, as requested in Interrogatory Nos. 1-3 and to resolve issues relating to the
Parties’ agreed protective order.

Plaintiffs’ Position

Interrogatories

First, Defendants misstate the nature of the parties’ conversations regarding discovery. The parties had
agreed to temporarily stay its dispute over the extent and nature of Plaintiffs’ responses to Defendants’
Interrogatories while the parties explored the possibility of an out-of-court resolution to this case. Thus,
the specific nature of the alleged deficiencies in Plaintiffs’ responses to Defendants’ Interrogatories were
only discussed in any amount of detail in a meet-and-confer conversation on May 28, 2020. Earlier
conversations, including that on April 17, 2020, merely alluded to a dispute regarding Interrogatory No. 1.

Second, Plaintiffs are not obligated to respond to Interrogatories Nos. 1-3, 4, 6 and 8. These
Interrogatories are impermissible under the Southern District of New York Local Rule 33.3 (“Local Rule
33.3”) and are premature contention interrogatories, which are impermissible at this early, limited stage
of discovery. Local Rule 33.3(a) states that “at the commencement of discovery, interrogatories will be
restricted to those seeking names of witnesses with knowledge of information relevant to the subject
matter of the action, the computations of each category of damage alleged, and the existence, custodian,
location, and general description of relevant documents, including pertinent insurance agreements, and
other physical evidence, or information of a similar nature.”

This Court has held that a party need not respond to Interrogatories that exceed the scope of Local Rule
33.3, even in a case where discovery had passed the initial conference stage and multiple rounds of

3 Moreover, other than a boilerplate general objection, Plaintiffs failed to assert any objections to the scope of the
interrogatories under Local Rule 33.3 in their responses and, thus, have waived any objection on these grounds.
FED. R. CIV. P. 33(b)(4) (“Any ground not stated in a timely objection is waived”).
             CaseS.
Honorable Vernon 1:19-cv-06559-VSB
                    Broderick      Document 45
                                            43 Filed 06/26/20
                                                     06/03/20 Page 4 of 6
June 3, 2020
Page 4


discovery were exchanged.4 See Douglas v. Harry N. Abrams, Inc., No. 13-CV-2613 (VSB), 2016 WL
11645646, at *5 (S.D.N.Y. Aug. 23, 2016). Courts in this district routinely deny motions to compel
responses to interrogatories that exceed the scope of Local Rule 33.3. See, e.g., Rouviere v. DePuy
Orthopaedics, Inc., No. 118CV04814LJLSDA, 2020 WL 1080775, at *2 (S.D.N.Y. Mar. 7, 2020); US Bank
Nat. Ass'n v. PHL Variable Ins. Co., 288 F.R.D. 282, 289 (S.D.N.Y. 2012); Carling v. Peters, No. 10 CIV.
4573 PAE HBP, 2012 WL 1438261, at *1 (S.D.N.Y. Apr. 24, 2012); Gary Friedrich Enterprises, LLC v.
Marvel Enterprises, Inc., No. 08 CIV. 1533 BSJ JCF, 2011 WL 1642381, at *4 (S.D.N.Y. Apr. 26, 2011);
Trilegiant Corp. v. Sitel Corp., 272 F.R.D. 360, 368 (S.D.N.Y. 2010).

Interrogatories Nos. 1-4 seek detailed information relating to the trade secrets that Defendants
misappropriated. Interrogatory 6 seeks information not relating to computation of damages but related to
Plaintiffs’ legal contentions as to how they were damaged, and Interrogatory 8 seeks information relating
to an undefined term whose relevance to this case is not at all clear. None of these Interrogatories fall
within the categories enumerated by Local Rule 33.3(a).

As Magistrate Judge Parker explained in Winfield v. City of New York, No. 15-CV-05236-LTS-KHP, 2018
WL 2277838, at *2 (S.D.N.Y. May 18, 2018), “Local Rule [33] reflects the prevailing view in this District
that interrogatories are often burdensome and not as effective as other methods of obtaining information
in discovery.” Thus, not only does Local Rule 33.3 itself prohibit these Interrogatories, but Local Rule
33.3 represents a practice in the Southern District that the Court should employ here.

Even during discovery, “interrogatories other than those seeking information described in [Local Rule
33.3(a)] may only be served (1) if they are a more practical method of obtaining the information sought
than a request for a production or a deposition, or (2) if ordered by the court.” See Local Rule 33.3(b).
Neither is the case here. Defendants did not seek leave to serve such Interrogatories from this Court.
The Interrogatories propounded by Defendants, especially Interrogatories Nos. 1-4, are precisely the sort
that require long, narrative explanations that are subject to change based upon further discovery in this
action, and are an inappropriate method of obtaining the information sought.

Further, Defendants’ Interrogatories Nos. 1-4, 6 and 8 are all contention interrogatories. For example,
Defendants allege that Plaintiffs need to explain “which ‘audit concepts’ each Defendant had access to,
when the Defendants themselves possess this information. Defendants’ true aim, articulated in their
description above, is to seek information about “the basis for Plaintiffs’ claims that each Defendant
misappropriated Plaintiffs’ trade secrets and how they did so,” a quintessential contention interrogatory
which demands broad facts in support of a claim.

According to Federal Rule of Civil Procedure 33, a court may order that contention interrogatories “need
not be answered until designated discovery is complete, or until a pretrial conference or some other time.”
Fed. R. Civ. P. 33. Local Rule 33.3 narrows the timing of contention interrogatories even further, allowing
them to be served only “[a]t the conclusion of other discovery, and at least 30 days prior to the discovery
cut-off date.” See Local Rule 33.3(c); see also In re Facebook, Inc., No. MDL 12-2389, 2016 WL 5080152,
at *3 (S.D.N.Y. July 7, 2016) (collecting cases holding that contention interrogatories are to be served at
the conclusion of discovery). The reason for this rule is to prevent exactly what Defendants attempt to do
here: Defendants seek to “fish for issues (and delay the litigation) by holding a hearing on a motion to
compel and subsequently ordering the opposing party to summarize their potential trial via a contention
interrogatory response” instead of reserving such interrogatories until “after discovery so that they may

4 Plaintiffs’ responses to Defendant’s First Set of Interrogatories, served on March 17, 2020, to each of the
Defendants included an objection to the entire first set of interrogatories “to the extent they seek to impose upon
Plaintiffs obligations beyond the requirements of the . . . Local Rules of the Southern District of New York.”
             CaseS.
Honorable Vernon 1:19-cv-06559-VSB
                    Broderick      Document 45
                                            43 Filed 06/26/20
                                                     06/03/20 Page 5 of 6
June 3, 2020
Page 5


narrow issues already known, thus saving both the parties and the court from inefficiency and
unnecessary delay.” See Facebook, Inc., 2016 WL 5080152 at *3. Not only is all of discovery in this case
substantially incomplete, but a discovery schedule has not yet been ordered by this Court. As such,
Defendants’ contention interrogatories are clearly premature.

Third, Plaintiffs have lodged their objections to certain Interrogatories, which Defendants ignore here but
remain valid objections. For example, Plaintiffs objected to Interrogatory No. 8 because the term
“payment integrity solutions” is vague or undefined, but rather than providing a definition, Defendants
merely reiterate their Interrogatory here. As another example, Plaintiffs objected to Interrogatory No. 1,
and Interrogatories No. 2-4 by reference, because the term “trade secret” is undefined, and because they
call for legal conclusions (or the application of legal conclusions to facts).

Protective Order

Plaintiffs have proposed a protective order to Defendants substantially similar to that which has been
approved and entered by this Court in Marsh & McLennan Company, LLC v. Ferguson, 19-cv-03837-
VSB (Dkt. # 30). Part of that protective order allows for the Parties to designate confidential trade secrets
as Attorney Eyes Only. Plaintiffs allege that Defendants have been misappropriating their confidential
trade secrets and proprietary information in service of their new employer. Plaintiffs have expended
tremendous resources of time and money in developing these trade secrets and proprietary information.
By granting Defendants further access to those trade secrets that Plaintiffs have marked Attorney Eyes
Only, Defendants will have yet another opportunity to use those trade secrets for unfairly competitive
activity.

On a meet-and-confer call on May 28, 2020 at 11:00 a.m., Plaintiffs proposed that Defendants’ counsel
request from Plaintiffs permission to share a specific document or documents with Defendants for
purposes of defending the case, so that the parties can negotiate about specific documents on a case by
case basis. Defendants refused this option. Defendants’ counsel instead seeks blanket permission to
share highly confidential Attorney Eyes Only information with Defendants in their sole discretion, thus
eviscerating the Attorney Eyes Only designation entirely.

For the above reasons, Plaintiffs respectfully request that this Court deny Defendants’ motion in its
entirety, to set a discovery schedule for full discovery to commence, to enter the Protective Order
proposed by Plaintiffs in its original form, and such other relief as this court deems just and proper.

                                              *       *      *
             CaseS.
Honorable Vernon 1:19-cv-06559-VSB
                    Broderick      Document 45
                                            43 Filed 06/26/20
                                                     06/03/20 Page 6 of 6
June 3, 2020
Page 6


Thank you for your prompt attention to this matter.

                                                      Respectfully submitted,


 By:    s/ A. Michael Weber                           By:    s/ Alex C. Weinstein
       A. Michael Weber                                     Thomas R. Dee*
       Miguel Lopez                                         Alex C. Weinstein*
       Daniella Adler                                       Vedder Price P.C.
       Littler Mendelson, P.C.                              222 North LaSalle Street
       900 Third Avenue, 8th Floor                          Chicago, IL 60601
       New York, NY 10022                                   T: +1 312 609 7500
       T: +1 212 583 9600                                   tdee@vedderprice.com
       mweber@littler.com                                   aweinstein@vedderprice.com
                                                            *admitted pro hac vice

                                                            Daniel C. Green
                                                            Vedder Price P.C.
                                                            1633 Broadway, 31st Floor
                                                            New York, New York 10019
                                                            T: +1 212 407 7601
                                                            dgreen@vedderprice.com


       Attorneys for Plaintiffs                             Attorneys for Defendants
